Citation Nr: 0416077	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-24 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
Achilles tendon. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Henry, Law Clerk





INTRODUCTION

The appellant served on active duty from October 2001 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review.  The veteran 
alleges this condition was the result of an injury suffered 
while running during basic training in January 2002.  

The Board observes that the available service medical records 
contain no reference to the veteran's alleged injury, a 
diagnosis of a partial tear of the Achilles tendon or a 
diagnosis of Achilles tendonitis.  However, the record 
contains correspondence dated in June 2002 from the veteran 
to her company commander.  In this statement, the veteran 
refers to the injury.  Specifically, she stated that she 
injured her Achilles tendon in January 2002 while running.  
As reported, she experienced some improvement with physical 
therapy and in May 2002, returned to basic training.  She 
reported that the recorded diagnosis was Achilles tendonitis.  
The available service medical records do not contain reports 
of entrance or discharge examinations.  An attempt must be 
made to determine whether these or notes from the physical 
therapy referred to exist.  In view of the foregoing, the 
claim is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be requested to provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO should make another attempt to 
obtain the veteran's complete service 
medical record from the National 
Personnel Records Center or any other 
appropriate source.  

3. The RO should ask the veteran to 
identify all healthcare providers (to 
include private and military or VA 
providers) that treated her for 
disability involving her Achilles tendon.  
The RO should obtain necessary 
authorizations from the veteran.  
Thereafter, the records from each 
healthcare provider that the veteran 
identifies should be obtained and 
associated with the veteran's claim 
folder.  

4.  The RO should ask the veteran to 
submit any pertinent medical records of 
treatment that she may have in her own 
possession.  All evidence obtained should 
be associated with the veteran's claim 
folder.

5. Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




